Title: To Thomas Jefferson from John Vaughan, 23 July 1803
From: Vaughan, John
To: Jefferson, Thomas


          
            
              Dr Sir
            
            Philad: 23 July 1803
          
          The two pamphlets from the Society of Arts &c were intended to be retained by you, as we are in possession of duplicates—I now return them & add a Second copy of the premiums, of which some were sent to be destributed—it may be in your power to Select some of the ideas most likely to be usefull & to put them in the way of more general Circulation—Being much indisposed at the time I receivd them from you, the sending them back has been delayed.—
          I remain with respect D Sir Yours Sincerely
          
            
              Jn Vaughan
            
          
        